Citation Nr: 0404893	
Decision Date: 02/20/04    Archive Date: 02/27/04

DOCKET NO.  03-06 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to an effective date prior to September 14, 
1990 for the grant of entitlement to service connection for 
major depression.

2.  Entitlement to an effective date prior to March 12, 2001 
for the grant of a 50 percent evaluation for the veteran's 
service-connected major depression.


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from December 1973 to 
September 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified her of the type of evidence needed to 
substantiate her claims.

2.  The veteran's claim for service connection for a 
psychiatric disorder was previously denied in a July 1986 
Board decision, and her reopened claim was received on 
October 8, 1986.

3.  Evidence dated on and after October 8, 1986 has shown 
that the veteran's major depression is considerably disabling 
in degree.


CONCLUSIONS OF LAW

1.  The criteria for an effective date of October 8, 1986 for 
the grant of entitlement to service connection for major 
depression have been met.  38 U.S.C.A. § 5103, 5103A, 5107, 
5110 (West 2002); 38 C.F.R. §§ 3.159, 3.400 (2003).

2.  The criteria for an effective date of October 8, 1986 for 
the grant of a 50 percent evaluation for the veteran's 
service-connected major depression have been met.  
38 U.S.C.A. § 5103, 5103A, 5107, 5110 (West 2002); 38 C.F.R. 
§§ 3.159, 3.400 (2003).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties

As an initial matter, the Board observes that substantial 
revisions have recently been made to the laws and regulations 
concerning VA's duties in developing a claim for a VA 
benefit.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) was enacted.  The VCAA redefines VA's obligations with 
respect to its duty to assist the claimant with the 
development of facts pertinent to a claim and includes an 
enhanced duty to notify the claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126.  

The final rule implementing the VCAA was published on August 
29, 2001.  66 Fed. Reg. 45,620-45,632 (Aug. 29, 2001) 
(codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  These regulations, likewise, apply to any 
claim for benefits received by VA on or after November 9, 
2000, as well as to any claim filed before that date but not 
decided by VA as of that date, with the exception of the 
amendments to 38 C.F.R. § 3.156(a) (relating to the 
definition of new and material evidence) and to the second 
sentence of § 3.159(c) and § 3.159(c)(4)(iii) (pertaining to 
VA assistance in the case of claims to reopen previously 
denied final claims), which apply to any application to 
reopen a finally decided claim received on or after August 
29, 2001.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).

In this case, the Board finds that all relevant facts have 
been properly developed in regard to the veteran's claims, 
and no further assistance is required in order to comply with 
VA's statutory duty to assist her with the development of 
facts pertinent to her claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159 (2002).  Specifically, the RO 
has obtained records corresponding to medical treatment 
reported by the veteran and has afforded her a VA psychiatric 
examination.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate her claims has also been met, as the RO 
informed her of the need for such evidence in a February 2001 
letter and in the January 2003 Statement of the Case.  See 
38 U.S.C.A. § 5103.  The Board does observe that the RO, 
while notifying the veteran of the VCAA, did not provide a 
description of which portion of that evidence (if any) was to 
be provided by the veteran and which portion VA would attempt 
to obtain on her behalf.  See generally Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Given the favorable 
determinations in this decision, however, the Board is 
satisfied that no prejudice to the veteran will result from 
an adjudication of her claims in this Board decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

II.  Laws and regulations regarding effective dates

Unless otherwise specified, the effective date of an 
evaluation and award of pension, compensation or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase is to be fixed in accordance with the facts found, 
but will not be earlier than the date of receipt of the 
claimant's application.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.

In cases involving new and material evidence, where evidence 
other than service department records is received within the 
relevant appeal period or prior to the issuance of the 
appellate decision, the effective date will be as though the 
former decision had not been rendered.  See 38 C.F.R. 
§ 3.400(q)(1)(i).  In cases where the evidence is received 
after the final disallowance, the effective date is the date 
of receipt of the new claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(q)(1)(ii).  

Also, 38 U.S.C.A. § 5110(b)(2) provides that, in cases 
involving a claim for an increased evaluation, the effective 
date will be the earliest date as of which it was factually 
ascertainable that an increase in disability occurred if the 
claim is received within one year from such date.  See also 
38 C.F.R. § 3.400(o)(2) (providing that, if the claim is not 
received within one year from such date, the effective date 
is the date of receipt claim); Harper v. Brown, 10 Vet. App. 
125, 126-127 (1997) (holding that 38 C.F.R. § 3.400(o)(2) is 
applicable only where the increase in disability precedes the 
filing of the claim and the claim is received within one year 
of the increase).  As such, determining whether an effective 
date assigned for an increased evaluation is proper under the 
law requires: (1) a determination of the date of the receipt 
of the claim for the increased evaluation, and (2) a review 
of all the evidence of record to determine when an increase 
in disability was "ascertainable."  Hazan v. Gober, 10 Vet. 
App. 511, 521 (1992).

Also, the date of receipt of a claim is the date on which a 
claim, information, or evidence is received by VA.  38 C.F.R. 
§ 3.1(r).  "Claim" is defined broadly to include a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p) (2001); see 
also Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

III.  Effective date for service connection

The veteran's claims for service connection for stress and a 
personality disorder were previously denied in a May 1986 
rating decision.  The veteran appealed this decision, and the 
denial of her claims was affirmed in a July 1986 Board 
decision.  This decision is final under 38 U.S.C.A. 
§ 7104(a).

On October 8, 1986, the veteran's then-current representative 
(who does not presently represent her) again asserted that 
entitlement to service connection was warranted for stress 
and "Personality Disorder-Psychiatric."  The veteran also 
made reference to a psychiatric disability in a January 1987 
letter.  The RO again denied entitlement to service 
connection for stress and a personality disorder in a 
February 1987 rating decision.  In July 1987, the veteran 
submitted a Notice of Disagreement addressing this decision.  
The RO, however, did not respond by issuing a Statement of 
the Case, as is warranted under 38 C.F.R. § 19.28.  

The RO has based the current effective date of September 14, 
1990 on the fact that a further claim from the veteran was 
received on that date.

The Board has reviewed the procedural history of this matter 
and observes that the veteran filed a Notice of Disagreement 
with the unfavorable February 1987 rating decision, which 
followed an October 8, 1996 claim, but she was never issued a 
Statement of the Case and, as such, was never permitted an 
opportunity to perfect an appeal as to that matter.  Given 
these facts, the Board finds that the February 1987 rating 
decision is not a final decision.  Accordingly, the effective 
date should be the date of claim prior to that decision, 
which is October 8, 1986.  To that extent, the appeal is 
granted.

IV.  Effective date for a 50 percent evaluation

As indicated above, the effective date for the grant of 
service connection for the veteran's major depression is 
October 8, 1986.  During that period, the diagnostic criteria 
for evaluating major depression were substantially revised.

Under the criteria of 38 C.F.R. § 4.132, Diagnostic Code 9405 
(1996), in effect through November 6, 1996 but also for 
consideration thereafter (in view of the date of the 
veteran's claim), a 10 percent evaluation is warranted for 
emotional tension or other evidence of anxiety productive of 
mild social and industrial impairment, less than would 
warrant a 30 percent evaluation.  

A 30 percent evaluation was in order in cases of definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people, where the 
psychoneurotic symptoms result in such reduction in 
initiative, flexibility, efficiency, and reliability levels 
as to produce definite industrial impairment.  

A 50 percent disability evaluation encompassed situations 
where the ability to establish or maintain effective or 
favorable relationships with people is considerably impaired, 
and, by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  

A 70 percent evaluation was warranted for situations where 
the ability to establish and maintain effective or favorable 
relationships with people is severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment in the ability to obtain or 
retain employment. 

Under the revised criteria of 38 C.F.R. § 4.130, Diagnostic 
Code 9405 (2003), effective from November 7, 1996, major 
depression manifested by occupational and social impairment 
due to mild or transient symptoms which decrease work 
efficiency and the ability to perform occupational tasks only 
during periods of significant stress, or symptoms controlled 
by continuous medication, warrants a 10 percent disability 
evaluation.  

Major depression which is productive of occupational and 
social impairment with an occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as a depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, or mild memory loss (such 
as forgetting names, directions, and recent events), warrants 
a 30 percent disability evaluation.  

A 50 percent disability evaluation encompasses major 
depression manifested by occupational and social impairment 
with reduced reliability and productivity due to such 
symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; or difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent disability evaluation is warranted for major 
depression manifested by occupational and social impairment, 
with deficiencies in most areas such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); or the inability to 
establish and maintain effective relationships. 

In this case, the Board has reviewed the evidence of record 
and observes that the medical records from the year prior to 
October 8, 1986 primarily concern physical disabilities and 
do not meaningfully address the veteran's service-connected 
major depression.  The report of a January 1987 VA 
examination, while not containing an Axis I psychiatric 
diagnosis, nevertheless indicates that the veteran's 
"psychiatric disability has been exacerbated by her cardiac 
disease" and that "her main problem appears to be with mood 
control."  The examiner further noted that the veteran's 
highest level of adaptive functioning in the past year was 
"[p]oor, a rule out diagnosis is intermittent explosive 
disorder."  

The findings from this examination are also consistent with 
subsequent mental health records.  A September 1990 report 
from Alma Illery Medical Center in Pittsburgh indicates that 
the veteran's major depression was "at times severe."  An 
April 1991 record from John B. Hill, M.D., reflects that the 
veteran "was out of control from a psychiatric standpoint."  
Finally, an April 1994 letter from Frederick W. Crock, M.D., 
indicates that the veteran's cardiovascular disability "has 
taken a great toil on her psychiatric health."

After reviewing all of this evidence, the Board finds that it 
is at least as likely as not that the veteran's major 
depression was "considerably" disabling as of October 8, 
1986, particularly as her treatment providers from the 
ensuing period indicated substantial psychiatric impairment.  
While the first evidence suggesting this level of disability 
is from a January 1987 VA examination report, there is no 
indication from this report that the veteran's major 
depression was any less disabling at the earlier date of her 
claim in October 1986.  As such, and after resolving all 
doubt in the veteran's favor, the Board concludes that an 
effective date of October 8, 1986 is warranted for the 50 
percent evaluation for her major depression.  See 38 U.S.C.A. 
§ 5107(b).  To that extent, the appeal is granted.


ORDER

An effective date of October 8, 1986 is assigned for the 
grant of entitlement to service connection for major 
depression, subject to the laws and regulations governing the 
payment of monetary benefits.

An effective date of October 8, 1986 is assigned for the 
grant of a 50 percent evaluation for the veteran's service-
connected major depression, subject to the laws and 
regulations governing the payment of monetary benefits.


	                        
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



